Citation Nr: 1311957	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  06-10 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a left foot cold injury.

4.  Entitlement to service connection for residuals of a right foot cold injury.

5.  Entitlement to service connection for a kidney disorder.

6.  Entitlement to service connection for a urinary condition and renal insufficiency, to include as secondary to a service-connected low back disability.

7.  Entitlement to compensation pursuant to 38 U.S.C.A § 1151 for a spinal disability as a result of VA treatment.

8.  Entitlement to compensation pursuant to 38 U.S.C.A § 1151 for a heart disability as a result of VA treatment in 2002.

9.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for blackouts.

10.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a left knee condition.

11.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a right knee condition.

12.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a heart condition.

13.  Whether new and material evidence has been received to reopen a previously denied claim for compensation pursuant to 38 U.S.C.A § 1151 for a heart condition as a result of VA treatment in 1996.

14.  Entitlement to a compensable rating for erectile dysfunction.

15.  Entitlement to a rating higher than 10 percent for residuals of a right Achilles tendon injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1952 to February 1955.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from July 2004, August 2005, and April 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2009, as support for his claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board.  This type of hearing is often and more commonly referred to as a Travel Board hearing.  The presiding VLJ was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and is the VLJ rendering the determination in this appeal.  A transcript of the hearing testimony is in the claims file.

The claims were remanded by the Board in September 2009 and again in September 2011 for additional development.  The most recent remand was to obtain the Veteran's Social Security Administration (SSA) records and to afford him a VA examination for his hearing loss and tinnitus.  As discussed below, that development has been completed to the extent possible, and the Board's remand instructions have been complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

Notably, the Veteran has raised two claims under 38 U.S.C.A. § 1151 for a heart disability.  One arises out of VA treatment rendered in 2002, and the other arises out of VA treatment from 1996.  Because they are based on different circumstances of treatment, they are different claims.  The former claim will be analyzed as an original claim.  As discussed below, the latter claim has been finally adjudicated in a previous RO decision, and therefore new and material evidence is required to reopen that claim.

The Veteran's electronic ("Virtual VA") file also has been reviewed as part of his appeal.


FINDINGS OF FACT

1.  The competent and credible evidence does not reflect bilateral hearing loss that is etiologically related to service.

2.  The competent and credible evidence does not reflect tinnitus that is etiologically related to service.

3.  The competent and credible evidence does not reflect current left foot cold injury residuals that are etiologically related to service.

4.  The competent and credible evidence does not reflect current right foot cold injury residuals that are etiologically related to service.

5.  The competent and credible evidence does not reflect a kidney disorder that is etiologically related to service.

6.  The evidence is at least in relative equipoise, however, as to whether urinary incontinence is aggravated by a service-connected low back disability.

7.  The Veteran is currently in receipt of service-connected disability compensation for lumbosacral strain and degenerative disc disease (low back disability), and the evidence fails to identify any additional spinal disability caused by VA treatment for which service-connected compensation is not currently in effect.

8.  The competent and credible evidence fails to identify any additional heart disability caused by VA treatment in 2002.

9.  The Veteran did not appeal a July 2003 rating decision that declined to reopen service connection claims for blackouts, a left knee disability, a right knee disability, and a heart condition.

10.  The Veteran was denied compensation under 38 U.S.C.A. § 1151 for a heart condition in an October 2001 Board decision.

11.  Evidence received since the July 2003 rating decision regarding service connection for blackouts was previously considered in prior adjudications of the claim and is not new evidence.

12.  Evidence received since the July 2003 rating decision regarding service connection for a left knee disability was previously considered in prior adjudications of the claim and is not new evidence.

13.  Evidence received since the July 2003 rating decision regarding service connection for a right knee disability was previously considered in prior adjudications of the claim and is not new evidence.

14.  Evidence received since the July 2003 rating decision regarding service connection for a heart condition was previously considered in prior adjudications of the claim and is not new evidence.

15.  Evidence since the October 2001 Board decision regarding compensation under 38 U.S.C.A. § 1151 for a heart condition was previously considered in prior adjudications of the claim and is not new evidence.

16.  Erectile dysfunction is not manifested by any penile deformity; the Veteran has already been awarded special monthly compensation (SMC) for the loss of use of a creative organ.

17.  The right Achilles tendon injury is manifested by dorsiflexion of 10 degrees and plantar flexion of 35 degrees, along with subjective complaints of intermittent pain and instability.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).

3.  Residuals of a left foot cold injury were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).

4.  Residuals of a right foot cold injury were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).

5.  A kidney disorder was not incurred in or aggravated by service, and nephritis may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

6.  Urinary incontinence is aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.310 (2012).

7.  The criteria for compensation benefits under 38 U.S.C.A. § 1151 for a spinal disability as a result of VA treatment have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.361, 4.14 (2012).

8.  The criteria for compensation benefits under 38 U.S.C.A. § 1151 for a heart disability as a result of VA treatment in 2002 have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.361, 4.14 (2012).

9.  The July 2003 rating decision that declined to reopen service connection claims for blackouts, a left knee disability, a right knee disability, and a heart condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2012).

10.  The October 2001 Board decision that denied compensation under 38 U.S.C.A. § 1151 is final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2012).

11.  New and material evidence has not been received to reopen a claim for service connection for blackouts.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2012); 38 C.F.R. § 3.156 (2012).

12.  New and material evidence has not been received to reopen a claim for service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2012); 38 C.F.R. § 3.156 (2012).

13.  New and material evidence has not been received to reopen a claim for service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2012); 38 C.F.R. § 3.156 (2012).

14.  New and material evidence has not been received to reopen a claim for service connection for a heart condition.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2012); 38 C.F.R. § 3.156 (2012).

15.  The criteria for a compensable evaluation for erectile dysfunction have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.115b, Diagnostic Code 7522 (2012).

16.  The criteria for a rating in excess of 10 percent for a right Achilles tendon injury have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.115b, Diagnostic Code 5271 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

A.  Duty to Notify

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2012).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).
	
Prior to the initial adjudication of the Veteran's claims, letters dated in February 2004, November 2004, January 2006, and March 2006 were sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate his claims; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist him in obtaining evidence, but that it was his responsibility to provide VA with any evidence pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

Specific to requests to reopen, the claimant must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the notice letters provided to the Veteran included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as the Veteran was informed about what evidence is necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.

B.  Duty to Assist

The Veteran's service treatment records, VA treatment records, private treatment records, lay statements, and hearing transcripts have been associated with the claims file.  Pursuant to the Board's September 2011 remand, attempts were made to obtain the Veteran's Social Security Administration (SSA) records.  However, a November 2012 memorandum indicates that the records were destroyed and that further attempts to obtain them would be futile.

The Veteran was afforded VA examinations.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; provide opinions regarding the etiology of the Veteran's hearing loss and tinnitus; and record the relevant findings for rating the Veteran's right Achilles tendon injury and erectile dysfunction.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for those issues has been met.  38 C.F.R. § 3.159(c) (4).

The Board notes that no medical examination has been conducted and no medical opinion has been obtained with respect to the Veteran's claims for service connection for cold injuries of the bilateral feet or a kidney disorder, or for his claim for compensation under 38 U.S.C.A. § 1151 for a heart condition.  However, the Board finds that the evidence, which does not reflect competent evidence of current cold injuries, a relationship between a kidney condition and service or a service-connected disability, or an additional heart disability as a result of VA treatment, warrants the conclusion that a remand for examinations and/or opinions is not necessary to decide these claims.  See 38 C.F.R. § 3.159(c)(4).

Furthermore, a VA examination need not be provided for the Veteran's applications to reopen previously denied claims.  In the absence of new and material evidence of record, the duty to assist by affording the Veteran a VA examination is not triggered.  See 38 U.S.C.A. § 5103A(d), (g); Paralyzed Veterans of Am.  v.  Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened); Anderson v. Brown, 9 Vet. App. 542, 546 (1996) (holding that unless the veteran has submitted new and material evidence warranting the reopening of his claim, the duty to assist does not attach).  As discussed below, the Board finds that new and material evidence has not been submitted, and reopening the Veteran's previously denied claims is not warranted.  Therefore, examinations are not required.

The Veteran also testified before the undersigned at a hearing in February 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Decision Review Officer (DRO) or Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the prior determinations and noted the elements of the claims that were lacking to substantiate the claims for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.

Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the hearings.  By contrast, the hearings focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

C.  VCAA Not Applicable

There are some claims for which the VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  For example, it has been held not to apply to claims that turned on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-232 (2000).

The Board notes that the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a spinal disability turns on statutory interpretation.  See Smith, 14 Vet. App. at 231-232.  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  As such, no further action is required pursuant to the VCAA.

Finally, with respect to the Veteran's claim for a urinary condition, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


Service Connection

A.  Applicable Law

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  In addition, certain chronic diseases, including organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  However, service connection based on a theory of continuity of symptomatology is applicable only for those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza at 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011); see also 38 U.S.C.A. § 1154(a) (West 2002).

B.  Hearing Loss and Tinnitus

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012).

Section 3.385 of Title 38, Code of Federal Regulations does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  When audiometric test results at the veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

Service treatment records are negative for any complaints, treatment, or diagnoses related to hearing loss or tinnitus.  Examinations in September 1952 and February 1955 reflect whispered voice testing measured at 15/15.  However, the Veteran served in combat, and noise exposure in service is conceded.

Private treatment records dated May 1975 reflect puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
20
NR
65
LEFT
30
40
25
NR
40

The Veteran was diagnosed with bilateral sensorineural hearing loss.  Additional records also dated May 1975 include a statement that the Veteran's sensorineural hearing loss was explained by previous occupational noise exposure.  The specifics of this noise exposure were not discussed.

In a February 1987 statement, the Veteran reported that he was exposed to a mortar explosion which damaged his hearing.  He was also in close proximity to an artillery range which caused ringing in his ears.

The Veteran testified at August 1987 and September 1992 RO hearings.  In 1987, he stated that he sustained a ruptured ear drum as a result of exposure to a firing range in 1954.  In 1992, he stated that he experienced left ear hearing loss following his exposure to a mortar or artillery explosion.  He also experienced intermittent ringing in his ears.  

Private treatment records dated June 1993 show the Veteran reported exposure to a dynamite explosion in 1962.

Additional records dated May 2002 reflect a diagnosis of hearing loss secondary to a combat injury in the Army.

At his February 2009 Board hearing, the Veteran testified that he was exposed to an explosion in service which knocked him unconscious.  He also testified that he had constant tinnitus "at times."

A VA examination was conducted in October 2011.  The examiner diagnosed bilateral sensorineural hearing loss.  However, she concluded that this condition was less likely than not related to service.  She noted the Veteran's history of exposure to an explosion in service, as well as exposure to artillery noise during training exercises.  She also noted the prior opinion attributing the Veteran's hearing loss to a combat injury.  She noted that, if administered properly, a whispered voice test has strong sensitivity for hearing loss through 2 KHz, and she cited to literature to support that conclusion.  However, due to the limitations of such testing, she stated that she could not definitively rule out the possibility of hearing loss due to military noise exposure.  However, the first evidence of any audiometric thresholds is from May 1975.  Research indicated that previously noise-exposed ears are not more sensitive to future noise exposure and that hearing loss due to noise does not progress in excess of what would be expected from age-related shifts.  Service records were void of any complaints of hearing loss and tinnitus, and the Veteran reported noise exposure during and after service.  Based on the findings during service, his history of noise exposure, and the configuration of his hearing loss, the examiner concluded that hearing loss was less likely than not related to service.  With respect to tinnitus, she stated that the condition was associated with his diagnosed hearing loss.  He reported tinnitus that occurred a few days per month, lasting 1 to 2 minutes.  This was also consistent with tinnitus experienced by most people without hearing loss.  The Veteran's service records were also devoid of any complaint of tinnitus.

Based on the evidence, service connection for bilateral hearing loss is not warranted.  Although the Veteran is diagnosed with the condition, the overall weight of the evidence is against a finding that it was incurred in or otherwise related to service.  The record contains opinions addressing the etiology of the Veteran's hearing loss.  According to the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

A May 1975 statement attributed the Veteran's hearing loss to occupational noise exposure.  It was not clear whether this included the Veteran's history of military noise exposure.  Therefore, this opinion is afforded little probative value.

The May 2002 private physician stated that hearing loss was secondary to a combat injury, but did not provide any bases or rationale to support this conclusion.  The failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

In contrast, the October 2011 VA examiner not only reviewed the claims file and specifically noted the Veteran's history, but provided a conclusion that is supported by appropriate reasons and bases.  Therefore, the Board affords this opinion the greatest probative value in determining the etiology of the Veteran's hearing loss and tinnitus.

The Board has considered the Veteran's own statements made in support of his claim.  As a combat veteran, his statements regarding the onset of hearing loss and tinnitus in service are sufficient proof of such an occurrence.  However, he has not demonstrated the necessary knowledge or expertise to offer an opinion regarding the etiology of a condition such as hearing loss.  Therefore, his statements are not competent medical evidence and do not establish a link between his current hearing loss and service.

Further, to the extent that the Veteran's lay statements are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As noted, in adjudicating his claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  

Because tinnitus is not among those conditions listed in 38 C.F.R. § 3.309 as "chronic," service connection based on a theory of continuity of symptomatology is not warranted for that disability.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)

With respect to his claim for hearing loss, the Board acknowledges that the Veteran is competent to provide evidence of his own experiences.  However, the fact that he did not complain of hearing loss when he left service and filed his first claim for VA benefits in 1955, and in fact is not shown to have diagnoses of hearing loss until many years after service, weighs heavily against any claim he now makes that he has had hearing problems ever since service.  The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for the pertinent chronic disability for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period for which there was no clinical documentation of the claimed disorder).  The Board therefore, in the appropriate circumstance, may consider the absence of any indication of a relevant medical complaint until relatively long after service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  The Board is not holding that corroboration is required.  Rather, the Board finds his assertions to be less credible than the unremarkable contemporaneous records.  

For these reasons, service connection for hearing loss and tinnitus is not warranted.

C.  Residuals of Cold Injuries to the Bilateral Feet

Service treatment records are negative for any complaints, treatment, or diagnoses of cold injuries to the bilateral feet.  The Veteran underwent examinations in September 1952 and February 1955.  No relevant abnormalities were noted.

At his February 2009 Board hearing, the Veteran testified that he recently sought treatment for problems with his feet because his toes had turned black.  He told his doctor that he had served in Korea, and his doctor informed him that his condition was due to cold weather.  He was given special shoes.  He testified that the weather in Korea was very cold.  While he did not specifically know if he sustained frostbite in service, he stated that "you could've had it at any time and never know what you was having."  Korea was the coldest place he had ever been, and it was the only place he could have sustained any cold injury.

Based on the evidence, service connection for cold injuries of the bilateral feet is denied.  The Veteran is competent to report experiencing cold weather in Korea, as well as having black toes.  In addition, because he is a combat veteran, his testimony regarding cold injuries in service would be sufficient, irrespective of any lack of documentation.  However, the Board notes that the Veteran did not specifically allege that he sustained cold injuries to the feet during service.  He only testified that he experienced cold conditions in service, and was later told by a physician that he had cold injuries to his feet.

Even if the Veteran specifically alleged cold injuries to his feet in service, the remaining evidence does not support the conclusion that he has a current condition resulting from such injuries.  The Veteran's separation examination was normal.  He filed his initial claims for service connection in 1955, shortly after his discharge from service, but did not assert that he had sustained any cold injuries in service.  Since that time, he has filed numerous additional claims and submitted additional treatment records.  None of these claims or records relate to cold injuries in service.  Notably, the Veteran has been treated for radiculopathy associated with his back condition and neuropathy associated with diabetes.  However, the evidence does not include any diagnoses or objective findings of cold injury residuals of the feet.  The Veteran also underwent VA examinations in connection with his various claims, including his current claim related to a right Achilles tendon injury.  None of these examination reports documented findings related to cold injuries of the feet.  

As noted above, the Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for the pertinent chronic disability for many years after service is probative evidence against the claim.  See Mense, supra; see also Maxson.

Again, the Board is not holding that corroboration is required.  Rather, the Board finds his assertions to be less credible than the unremarkable contemporaneous records.  Goss v. Brown, 9 Vet. App. 109, 113 (1996) (noting that the Board could not ignore the veteran's testimony of burning sensations in his feet and hands, itching, and peeling feet, but must provide reasons as to why such statements are not credible).

D.  Kidney Disorder

Service treatment records are negative for any complaints, treatment, or diagnoses of a kidney disorder.  Examinations in September 1952 and February 1955 reflect normal findings.

The Veteran was treated for kidney stones on several occasions beginning in January 1991.  He was treated again in June 1992 and July 2002.  In December 2002, he was noted to have a kidney lesion, but no nephrolithiasis or hydronephrosis was present.

At his February 2009 hearing, the Veteran testified that he was diagnosed as a diabetic since age 14 or 15.  He was told that he would have problems with his kidneys later in life.  He could not recall whether he mentioned a kidney problem at the time of his enlistment.  However, he said he underwent a test for his kidneys at the same time he had experienced a blackout in service.   He also seemed to suggest that his kidney condition preexisted service, and was chronically worsened by the extensive running he did in service.  He stated that he had kidney stones after service, and he continued to be medicated for a kidney condition.

Based on the evidence, service connection for a kidney disorder is not warranted.  Although the Veteran has been treated for recurrent kidney stones, the overall weight of the evidence is against a finding that a kidney condition was incurred in or aggravated by service.

The Board notes that the Veteran suggested that he had a preexisting kidney condition that was aggravated by service.  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2012).

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).  Here, as noted above, the Veteran underwent an enlistment examination and no relevant abnormalities were noted.  Therefore, he is presumed to have been in sound condition.

VA's General Counsel has held that in order to rebut the presumption of sound condition under 38 U.S.C. § 1111 for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003 (July 16, 2003).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has adopted the General Counsel's position.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

"Clear and unmistakable evidence" is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable." Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

The Court has held on multiple occasions that lay statements by a veteran concerning a preexisting condition, alone, are not sufficient to rebut the presumption of soundness.  See e.g., Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  However, in determining whether a condition pre-existed service, lay evidence must still be considered.  That is, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must all be considered.  38 C.F.R. § 3.304(b).  See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

In this case, the only evidence that the Veteran had a kidney condition that preexisted service is his own testimony.  As noted above, this testimony, alone, is insufficient to rebut the presumption of soundness.  Therefore, the Veteran presumed to have been in sound condition at the time of his enlistment.

Having established the Veteran's sound condition, there is no competent and credible evidence of a kidney condition within service or within one year of separation from service.  The Veteran is a combat veteran, and his statements alone may be sufficient proof that a disability had its onset during service, regardless of the lack of any documentation.  However, in this case, the Veteran has not offered any statements to definitively indicate that a kidney condition had its onset during his service.  In response to the question, "Did you have any problems with your kidneys while you were in the military?" the Veteran replied, "They'd run a test on me when I was in the service and had that blackout.  I'm sure of it, that's in the record, or that's there, on my kidneys."  As stated, service treatment records do not contain any reference to the Veteran's kidneys.  In addition, he was asked, "Did your military service aggravate this preexisting condition?" He responded, "I'm sure it did, because with as much running as we'd done, it would injure your kidneys."  In sum, the Veteran has not identified any specific symptoms or findings from service that suggest he had a kidney condition, and his opinion regarding a link between a kidney condition and running is not competent, as he has not demonstrated the necessary expertise or knowledge to comment on the etiology of a kidney condition.

As the evidence does not reflect an event, injury, or disease in service that would give rise to a kidney condition, service connection is not warranted.

E.  Urinary Condition and Renal Insufficiency

Service treatment records are negative for any complaints, treatment, or diagnoses of a urinary or renal condition in service.  The Veteran underwent examinations in September 1952 and February 1955.  No relevant abnormalities were noted.

Records dated December 1986 reflect normal voiding.  However, the Veteran underwent a cytoscopy in January 1988 for a bladder obstruction.  

In April 1989, the Veteran was diagnosed with dysuria.  The treating physician opined that the condition was made worse by, and possibly due to, the Veteran's low back condition.  Additional records dated April 1990 reflect no bladder impairment.  

In January 1991, the Veteran was treated for a urinary infection.  Records dated September 1994 show the Veteran complained of urinary frequency, urgency, and incontinence.  He required the use of absorbent pads.  Additional records stated that the Veteran's bladder incontinence may be early neuropathy associated with diabetes.

In June 1996, the Veteran was again treated for a bladder neck obstruction.  In March 2004, the Veteran was treated for acute cystitis.

During a June 2005 VA examination addressing erectile dysfunction, the Veteran reported urinary frequency and incontinence.

At his February 2009 Board hearing, the Veteran testified that his urinary and kidney conditions were attributed to medications he used to treat his back condition.

Based on the evidence, the Board finds that service connection for a urinary condition or renal dysfunction on a direct basis is not warranted.  There is no documentation of any such disabilities in service, and the Veteran has not alleged that the disabilities had their onset in service.  The first diagnosis of a urinary condition was many years after service, and there is no competent medical opinion attributing any current condition to service.

The Veteran has alleged that his condition is secondary to his service-connected low back disability.  Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

Here, a September 1994 opinion attributed the Veteran's urinary incontinence to early neuropathy associated with diabetes, whereas an earlier April 1989 opinion indicated that the Veteran's condition was aggravated by his low back condition.  Neither opinion provides any significant rationale to support its underlying conclusion, and the Board finds them to be equally probative.  In light of this, and given that the Veteran is already service-connected for erectile dysfunction as secondary to his low back condition, the Board finds that the evidence is at least in equipoise, and service connection for urinary incontinence on a secondary basis is also warranted.

However, the evidence does not contain any competent evidence linking the Veteran's history of urinary infections or kidney conditions to his low back disability, or the treatment of that disability.  To the extent that the Veteran has asserted such a link, he has not demonstrated the necessary knowledge or expertise to render an opinion regarding the etiology of genitourinary conditions.

38 U.S.C.A. § 1151

A.  Applicable Law

For a claim, as here, filed on or after October 1, 1997, governing law provides, in pertinent part, that a Veteran may be awarded compensation for additional disability, not the result of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. § 1701(3)(A), and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2012).  See also 38 C.F.R. § 3.361(c), (d)(1), (d)(2) (2012).

To determine whether a Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination to the Veteran's condition after such care, treatment, or examination has stopped. 38 C.F.R. § 3.361(b) (2012).  VA considers each involved body part or system separately.  Id.

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability.  38 C.F.R. § 3.361(c)(1) (2012).  Merely showing that a Veteran received care, treatment, or examination, and that the Veteran has additional disability, does not establish cause.  Id.

Hospital care, medical or surgical treatment, or examination cannot cause the continuation or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2) (2012).  Additional disability caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3) (2012).

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d) (2012).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's, informed consent.  38 C.F.R. § 3.361(d)(1) (2012).

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(1) (2012).  Minor deviations from the requirements of § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Id.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b), as in emergency situations.  Id.

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. 38 C.F.R. § 3.361(d)(2) (2012).  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2) (2012).

B.  Spinal Disability

With respect to the Veteran's claim for section 1151 compensation for a spinal condition as a disability caused by VA treatment, the Veteran is already service-connected for lumbosacral strain and degenerative disc disease and assigned a 60 percent rating.  Thus, even if the evidence suggested that he incurred a spinal disability as a result of VA treatment, he cannot receive additional compensation for this same disability under the provisions of 38 U.S.C.A. § 1151.  This would violate VA's anti-pyramiding regulation.  38 C.F.R. § 4.14 (2012); see Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  There is no indication from the evidence of record or the Veteran's own statements that he is seeking section 1151 compensation for a spinal condition not already considered part of his service-connected disability.

Accordingly, because the claimed spinal condition is already service-connected, it may not also be compensated "as if" service-connected under 38 U.S.C.A. § 1151.

C.  Heart Disability from 2002 treatment

In an August 2002 statement, the Veteran reported that he was an inpatient at the Houston VA Medical Center to receive a new defibrillator.  The unit he originally received "went bad."  He was near death as a result.

VA treatment records dated August 3, 2002 show the Veteran had a 3rd degree block due to a malfunctioning automated implantable cardioverter-defibrillator (AICD).  He transcutaneously paced until a transvenous pacer could be placed.  He was also treated with 3 sets of cardiac enzymes.  It was further noted that the Veteran had an AICD placed about 5 years earlier, but that it had never discharged until yesterday.  He had previously been seen in June 2002, and no problems were noted.  Nevertheless, the Veteran received a new pacemaker on August 6.  He was noted to be doing very well and was discharged on August 7. 

Additional records dated April 2003 and May 2003 indicate that the Veteran had no arrhythmia and no progression of his heart problem in 2 years.

At his February 2009 Board hearing, the Veteran testified that he was hospitalized by VA for a period of three weeks and a day, but did not clearly articulate a specific disability that resulted from his treatment by VA.

Based on the evidence, compensation for a heart disability pursuant to 38 U.S.C.A. § 1151 is not warranted, as there is no indication that the Veteran sustained any additional disability as a result of having his pacemaker replaced in August 2002.  As noted above, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination to the Veteran's condition after such care, treatment, or examination has stopped.  Here, the Veteran presented with a 3rd degree block due to a malfunctioning AICD.  The condition was treated, and the AICD unit was replaced.  The Veteran was then noted to be doing well and was discharged.  Subsequent records reflect no change in the Veteran's condition for 2 years, which is inclusive of the period of treatment in August 2002.  Therefore, the medical evidence does not establish that the Veteran sustained an additional disability as a result of this treatment.

While the Board has considered the Veteran's own statements made in support of his claim, he has not demonstrated the necessary knowledge or expertise to identify or diagnose any additional heart disability he may have sustained.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

New and Material Evidence

A.  Applicable Law

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2012).

The claim for entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  Only evidence presented since the last final denial on any basis will be considered in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In determining whether new and material evidence has been received to reopen a claim, the Court has indicated that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

B.  Blackouts

The Veteran's claim for service connection for blackouts was most recently denied in a July 2003 rating decision.  The RO declined to reopen the Veteran's claim because new and material evidence had not been received.  The Veteran did not appeal the July 2003 rating decision, and therefore it is final.

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior denial, the evidence still failed to show that the Veteran experienced blackouts in service or to a compensable degree within one year of his separation.

Since the prior final decision, additional evidence has been added to the claims file.  The Veteran provided testimony at his February 2009 hearing regarding the occurrence of a blackout in service in November 1954.  He received treatment, but was told that the cause of the blackout was unknown, and that he would require care for the rest of his life.

Unfortunately, the Veteran has not presented any new testimony or other evidence to substantiate his claim for service connection for blackouts.  His statements regarding his history of blackouts in service were already contained in the claims file and considered in previous rating decisions.  Therefore, new and material evidence has not been received to reopen a previously denied claim for service connection for blackouts.  As the claim is not reopened, the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

C.  Left and Right Knee Disabilities

The Veteran's claims for service connection for left and right knee disabilities were most recently denied in a July 2003 rating decision.  The RO declined to reopen the Veteran's claims because new and material evidence had not been received.  The Veteran did not appeal the July 2003 rating decision, and therefore it is final.

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior denial, the evidence still failed to show that the Veteran experienced a left or right knee disability in service or to a compensable degree within one year of his separation.

Since the prior final decision, additional evidence has been added to the claims file.  The Veteran provided testimony at his February 2009 hearing regarding injuring his knees while playing football in service.  He experienced additional left knee problems after service, and had been treated regularly for many years.  Additional records also reflect treatment for a left knee condition.  Notably, these records include documentation of a left knee injury in July 1982.

Unfortunately, the Veteran has not presented any new testimony or other evidence to substantiate his claims for service connection for left or right knee injuries.  His statements regarding his history of knee injuries in service, as well as diagnoses of left and right knee disabilities, were already contained in the claims file and considered in previous rating decisions.  Therefore, new and material evidence has not been received to reopen previously denied claims for service connection for left or right knee disabilities.  As the claim is not reopened, the benefit-of-the-doubt standard of proof does not apply.  See Annoni, supra.

D.  Heart Condition

The Veteran's claim for service connection for a heart condition was most recently denied in a July 2003 rating decision.  The RO declined to reopen the Veteran's claim because new and material evidence had not been received.  The Veteran did not appeal the July 2003 rating decision, and therefore it is final.

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior denial, the evidence still failed to show that the Veteran experienced a heart condition in service or to a compensable degree within one year of his separation.

Since the prior final decision, additional evidence has been added to the claims file.  The Veteran provided testimony at his February 2009 hearing regarding how his heart condition in service led to the blackout he experienced in November 1954.  He received treatment, which included aspirin to improve blood flow and protect his heart.  Additional records reflect ongoing treatment for cardiomyopathy and heart failure.

Unfortunately, the Veteran has not presented any new testimony or other evidence to substantiate his claim for service connection for a heart condition.  His statements regarding his history of a heart condition in service, as well as diagnoses of heart-related conditions, were already contained in the claims file and considered in previous rating decisions.  Therefore, new and material evidence has not been received to reopen a previously denied claim for service connection for a heart condition.  As the claim is not reopened, the benefit-of-the-doubt standard of proof does not apply.  See Annoni, supra.


E.  Heart Condition under 38 U.S.C.A. § 1151

The Veteran's claim for compensation pursuant to 38 U.S.C.A. § 1151 for a heart condition as a result of VA treatment in 1996 was most recently denied in an October 2001 Board decision, which represents a final adjudicative decision.  38 C.F.R. § 20.1100 (2012).

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  In essence, at the time of the prior denial, the evidence failed to show that the Veteran experienced any additional disability or impairment as a result of VA treatment.

Since the prior final decision, additional evidence has been added to the claims file.  The Veteran provided testimony at his February 2009 hearing regarding three weeks of treatment he received from VA.  However, he failed to identify any specific additional disability he sustained as a result of VA treatment.

Unfortunately, the Veteran has not presented any new testimony or other evidence to substantiate his claim for compensation under 38 U.S.C.A. § 1151 for a heart condition.  He has not demonstrated the necessary knowledge or expertise to .  Therefore, new and material evidence has not been received to reopen a previously denied claim for service connection for a heart condition.  As the claim is not reopened, the benefit-of-the-doubt standard of proof does not apply.  See Annoni, supra.

Increased Ratings

A.  Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2012).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

However, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

B.  Erectile Dysfunction

The Veteran is currently assigned a noncompensable rating under Diagnostic Code 7522 for his erectile dysfunction. Under that Diagnostic Code, deformity of the penis with loss of erectile power warrants a 20 percent evaluation. 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2012).  Disabilities rated under this Diagnostic Code are also reviewed for entitlement to special monthly compensation under 38 C.F.R. § 3.350.  Id.

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Veteran underwent a VA examination in June 2005.  Examination of the penis and testicles yielded normal findings.  The Veteran reported that he experienced erectile dysfunction secondary to the use of medications.  An additional examination in March 2010 reflects similar findings.

At his February 2009 Board hearing, the Veteran again noted that his condition was secondary to medication use.

In this case, the Veteran is already in receipt of such special monthly compensation, and a compensable schedular rating is not warranted for the Veteran's erectile dysfunction.  As noted above, a compensable evaluation is assigned when there is deformity of the penis with erectile dysfunction.  The VA examination reports show that the Veteran experiences loss of erectile power, and while the Veteran received ongoing treatment for his erectile dysfunction, there is no evidence to indicate that the Veteran's condition is manifested by any physical deformity of the penis.  Therefore, the criteria for a compensable rating have not been met.

C.  Right Achilles Tendon

The Veteran is currently assigned a 10 percent rating for his right Achilles tendon injury under Diagnostic Code 5271, which addresses limited motion of the ankle.  A 10 percent evaluation is warranted for moderate limitation of motion of the ankle, whereas a 20 percent evaluation is in order for marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  The rating criteria do not define "moderate" or "marked."  Rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2012).

Normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.

The Board notes that additional Diagnostic Codes address disabilities of the ankle. In this case, however, there is no evidence of ankylosis of the ankle (Diagnostic Code 5270), ankylosis of the subastragalar or tarsal joint (Diagnostic Code 5272), malunion of the os calcis or astragalus (Diagnostic Code 5273), or astragalectomy (Diagnostic Code 5274). Therefore, those Diagnostic Codes are not applicable and will not be discussed.

The Veteran underwent a VA examination in June 2005.  He reported experiencing pain on and off, as well as weakness in his ankle.  Symptoms occurred up to 4 times per week, lasting up to 2 hours.  He treated his condition with Tylenol and Aspirin.  He had difficulty with walking long distances and instability, and utilized a cane to ambulate.  On examination, the Veteran had 10 degrees of dorsiflexion with pain throughout the range of motion.  Plantar flexion was 45 degrees, with the onset of pain at 35 degrees.  Joint function was additionally limited following repetitive use, but the examiner could not determine the degree of additional limitation without resorting to speculation.

VA treatment records dated 06/2008 show the Veteran complained of painful palpation of the tendon and calcaneal insertion.

At his February 2009 Board hearing, the Veteran testified that he had difficulty moving his ankle, and experienced pain and instability at times.
 
The Veteran underwent an additional VA examination in March 2010.  He reported increased symptoms in the lower part of the calf muscle with prolonged walking.  He could walk 100 yards to the mailbox and 100 yards back without much difficulty.  He utilized a walker, a cane, and a wheelchair, but most of his problems were related to a spinal condition and knee problems.  He denied any flare-ups or incapacitation associated with the right Achilles tendon.  He had not had the condition evaluated or treated for many years, and described only intermittent mild discomfort associated with walking.  He had no limitations of daily activities related to the Achilles tendon or ankle.  On examination, there was a palpable partial defect in the musculotendinous junction of the Achilles.  Strength was 5/5 with dorsiflexion and plantar flexion.  Ambulation was limited secondary to knee and back conditions, but the Veteran was able to propel himself in his wheelchair using his feet.  Dorsiflexion was 20 degrees and plantar flexion was 35 degrees.  There was no pain, fatigue, or other limitation following repetitive testing.

Based on the evidence, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's right Achilles tendon injury.  As noted above, a higher rating requires "marked" limitation of motion of the ankle.  During the period on appeal, range of motion was, at worst, 10 degrees of dorsiflexion and 35 degrees of plantar flexion.  

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as right ankle pain and limited mobility.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, when compared to the normal ankle range of motion, the Veteran's level of limitation does not equate to "marked" limitation, particularly when viewed collectively with his relatively mild complaints of intermittent pain and instability.  Therefore, an increased rating is not warranted.

D.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering if the Veteran is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's erectile dysfunction and right Achilles tendon injury with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The evidence clearly establishes that the Veteran does not have a penile deformity warranting a higher rating under the schedular criteria for Diagnostic Code 7522, and he has not identified any other symptoms attributable to his erectile dysfunction.  In addition, the limited mobility associated with the Veteran's Achilles tendon injury is expressly contemplated by the rating schedule, and his complaints of pain and instability are implicit in his assigned rating.  In sum, the Veteran's conditions do not result in any symptoms that fall so far outside the rating schedule as to render it inadequate.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for residuals of a left foot cold injury is denied.

Service connection for residuals of a right foot cold injury is denied.

Service connection for a kidney disorder is denied.

Service connection for urinary incontinence is granted, subject to the laws and regulations governing the award of monetary benefits.

Compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for a spinal disability is denied.

Compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for a heart disability is denied.

A request to reopen a previously denied claim for service connection for blackouts is denied.

A request to reopen a previously denied claim for service connection for a left knee disability is denied.

A request to reopen a previously denied claim for service connection for a right knee disability is denied.

A request to reopen a previously denied claim for service connection for a heart disability is denied.

A request to reopen a previously denied claim for compensation under 38 U.S.C.A. § 1151 for a heart disability is denied.

A compensable rating for erectile dysfunction is denied.

A rating in excess of 10 percent for a right Achilles tendon injury is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


